Exhibit 10.3

 

ELECTION AND SUBSCRIPTION AGREEMENT

 

This Election and Subscription Agreement (this “Agreement”), dated as of
February 3, 2006, is entered into by and among Curative Health Services, Inc.,
(“Curative”) and [              ] (the “Purchaser,” and together with Curative,
the “Parties”).

 

PRELIMINARY STATEMENTS

 

A.                          Curative and its subsidiaries CHS Services, Inc.,
Hemophilia Access, Inc., Infinity Infusion, LLC, Infinity Infusion II, LLC,
Infinity Infusion Care, Ltd., Curative Health Services of New York, Inc.,
Optimal Care Plus, Inc., MedCare, Inc., Critical Care Systems, Inc., Curative
Health Services Co., Curative Health Services III Co., Curative Pharmacy
Services, Inc., eBioCare.com, Inc. and Apex Therapeutic Care, Inc., (together,
the “Companies”) propose to consummate a plan of reorganization attached to and
described in a disclosure statement dated on or about February 6, 2006 (such
plan of reorganization as it may be amended in accordance with the terms thereof
being hereinafter referred to as the “Plan” and such disclosure statement being
hereinafter referred to as the “Disclosure Statement”) in bankruptcy cases (the
“Chapter 11 Cases”) to be filed under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”).

 

B.                          In order to facilitate confirmation of the Plan, the
Companies, the Purchaser and certain significant holders of claims against the
Companies have entered into that certain Plan Support Agreement, dated as of
December 2, 2005 (as amended on December 14, 2005 and February 3, 2006) (the
“Plan Support Agreement”), pursuant to which the parties thereto have agreed to
support the Plan on the terms and conditions set forth in the Term Sheet
attached as Exhibit A thereto (as such may be amended or modified by or in
accordance with the Plan, the “Restructuring Terms”) and to implement the
transactions contemplated thereby, subject to certain conditions and
requirements set forth in the Plan Support Agreement.

 

C.                          Under the terms of the Plan, and upon its effective
date, existing equity in Curative and interests therein will be cancelled and
Reorganized Curative (Curative as it exists subsequent to the effectiveness of
the Plan) will issue shares of common stock (the “New CURE Stock”), having the
rights set forth in the Restructuring Terms in accordance with the Plan.

 

D.                         Under the terms of the Plan, Curative will pay cash
(the “Cash Consideration”) in the amount of $[•] per dollar of Allowed Senior
Note Claims (as defined in the Plan) held by holders of the Senior Notes (as
defined in the Plan); provided however that affiliated holders of Senior Notes
having a face amount equal to or greater than $1,000,000 may elect to receive
New CURE Stock in lieu of receiving a portion of the Cash Consideration under
the Plan (such holders, the “Eligible Holders”).  Certain Eligible Holders
(including the Purchaser) (the “Subscription Holders”), pursuant to Election and
Subscription Agreements (the “Subscription Agreements”), have agreed (i) to
exercise to the fullest extent possible their option to elect New CURE Stock
under the Plan, and (ii) to purchase such additional shares of New CURE Stock as
necessary or required, pursuant to the terms of the Subscription Agreements. 
The cash proceeds to Curative from the sales of New CURE Stock made pursuant to
the Subscription Agreements shall be used, together with the other financing
sources identified in the Disclosure Statement, to fund the cash distributions
to be made pursuant to the Plan to Non-Electing Senior Noteholders (as defined
in the Plan).

 

1

--------------------------------------------------------------------------------


 

E.                           Following delivery of the Purchaser’s Ballot and
Election Form (as defined herein) the Purchaser will agree to be bound by the
restrictions on the transfer of its Senior Notes Claims contained herein.

 

F.                            The Purchaser holds, in the aggregate, $[•] in
principal amount of Senior Notes (representing [•]% of the aggregate amount of
Senior Notes outstanding).

 

G.                          The Purchaser desires to (i) elect to receive its
pro rata share of New CURE Stock (the “Election Shares”) in respect of its
aggregate Allowed Senior Note Claims, (ii) purchase [•] shares of New CURE Stock
(the “Subscribed Shares”) at a purchase price of $[•] per share, which price
will not be greater than the price paid by all other Subscription Holders for
shares of New CURE Stock (the “Purchase Price”) and (iii) purchase at the
Purchase Price, upon written notice from Curative, up to [•] shares of New CURE
Stock (the “Oversubscribed Shares,” and together with the Subscribed Shares, the
“Purchaser Shares”) all as more particularly set forth herein.

 

STATEMENT OF AGREEMENT

 

In consideration of the premises and the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

 

1                               Election; Stockholders Agreement

 

1.1                            The Purchaser hereby agrees and commits, subject
to the conditions set forth in the Plan Support Agreement, to (i) exercise its
rights to elect to receive the Election Shares and the Cash Consideration (as
defined in the Plan) as contemplated by the Plan in satisfaction of its Allowed
Senior Note Claim to the fullest extent possible under the Plan and (ii) deliver
and not revoke its ballot regarding its Allowed Senior Note Claim (the “Ballot
and Election Form”) within the time and in manner required in the Plan.

 

1.2                            Following the Purchaser’s delivery of its Ballot
and Election Form, the Purchaser agrees that it shall not sell, transfer,
assign, pledge, hypothecate or otherwise dispose of any Senior Note Claims or
any beneficial interest therein (including any Senior Note Claims acquired after
the date hereof) directly or indirectly, to any person (a “Transfer”), provided
that, the Purchaser may Transfer its Senior Note Claim to a person (a “Permitted
Transferee”) who (i) is party to an Election and Subscription Agreement with the
Company, (ii) has otherwise elected to receive New CURE Stock pursuant to a
validly executed and delivered Ballot and Election Form or (iii) is an
“accredited investor” (as defined in Rule 501(a) promulgated under the
Securities Act of 1933), purchases at least $1,000,000 in principal amount of
Senior Note Claims from the Purchaser, executes a Transferee Acknowledgement in
the form attached as Exhibit B to the Plan Support Agreement and a Transfer
Notice in the form attached hereto in Exhibit A, including the acknowledgment of
the Permitted Transferee that  (A) such transferred Senior Note Claims represent
only the right to receive New CURE Stock and cash pursuant to the Plan (as if
the Permitted Transferee had elected such treatment in respect of such Senior
Note Claims to the fullest extent possible pursuant to the Plan), (B) it waives
any and all rights, and agrees not to claim any right, to receive any other
treatment in respect of such Senior Note Claims than that described in (A)
above,  and (C) that the Permitted Transferee agrees to be bound by the
restrictions on Transfer included in this subsection 1.2; provided that, in the
case of (iii) above, if such Permitted Transferee ceases to be bound by the Plan
Support Agreement (in accordance with its terms), the Permitted Transferee will
no longer be bound by clauses (A), (B) and (C) above.  Any attempted Transfer in
violation of this subsection 1.2 shall be null and void ab initio.

 

1.3                            The Purchaser hereby agrees and commits to
execute a joinder to the Stockholders Agreement (as defined in the Plan) as a
condition to its receipt of New CURE Stock pursuant to the Plan.

 

2                               Basic Subscription

 

The Purchaser agrees to purchase the number of Subscribed Shares set forth
opposite its name on the signature pages hereto on the terms and conditions set
forth herein for a purchase price per share equal to the Purchase Price.

 

2

--------------------------------------------------------------------------------


 

3                               Oversubscription

 

3.1                            The Purchaser acknowledges that this Election and
Commitment Agreement is one of several Agreements the proceeds from which will
be used by Curative to make certain cash payments pursuant to the Plan. The
Purchaser agrees that, if Curative provides Purchaser written notice within 5
business days following the Voting Deadline (as defined in the Plan), the
Purchaser shall purchase, at the Purchase price, up to [•] shares of New CURE
Stock (the “Oversubscribed Shares”). For the avoidance of doubt, the Purchaser
shall not be obligated to purchase any shares of New CURE Stock that any other
Subscription Holder agreed to purchase under another Election and Subscription
Agreement but failed to purchase in breach of such other Subscription Holder’s
obligations under such Election and Subscription Agreement.

 

3.2                            Curative agrees that the number of Oversubscribed
Shares, if any, included in a notice given to the Purchaser pursuant to
Section 3.1 above, will be pro rata with the number of oversubscribed shares of
New CURE Stock, if any, purchased by other Subscription Holders pursuant to
other Subscription Agreements.

 

4                               Closing of the Purchaser Share Purchase

 

4.1                            The delivery of and payment for the Purchaser
Shares (the “Closing”) shall take place at the offices of Linklaters, 1345
Avenue of the Americas, New York, New York, 10105, on the date and at the time
established for the consummation of the Plan (the “Closing Date”).

 

4.2                            Upon the Closing:

 

4.2.1                          Curative shall deliver stock certificates to the
Purchaser representing the Purchaser Shares, in the denominations and registered
in the names of the Purchaser or such other affiliates of the Purchaser as are
designated in writing by the Purchaser not later than five business days prior
to the Closing Date; and

 

4.2.2                          the Purchaser shall deliver the purchase price
payable in respect of the Purchaser Shares to Curative by wire transfer of
immediately available funds to an account designated by Curative not later than
five business days prior to the Closing Date.

 

5                               Satisfaction of the Subscription

 

The Purchaser may, in its sole discretion, satisfy the Subscription directly
and/or indirectly through one or more of its respective affiliates, separate
accounts within its control, or investment funds under its or its respective
affiliates’ management; provided, however, any such non-Purchaser entities shall
be required to make the representations and warranties set forth in Section 6.2
hereof (solely with respect

 

3

--------------------------------------------------------------------------------


 

to their satisfaction of the Subscription) to Curative in writing and in form
and substance reasonably satisfactory to Curative.

 

6                               Representations and Warranties

 

6.1                            Curative represents and warrants to the Purchaser
as follows:

 

6.1.1                          Each of the Companies is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization. Each of the Companies is duly licensed or qualified to do business
as a foreign corporation and is in good standing under the laws of any other
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary,
except where the failure to be so qualified or to be in good standing would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the Companies. The Companies have all requisite corporate
power and authority to own, operate, and lease their properties and carry on
their respective businesses as currently conducted.

 

6.1.2                          All of the outstanding shares of capital stock or
equity interests of each of Curative’s subsidiaries are duly authorized, validly
issued, fully paid and non-assessable and all such shares and equity interests
are owned by Curative or another wholly owned subsidiary of Curative.

 

6.1.3                          The Companies have the requisite corporate power
and authority to execute and deliver, and to perform their respective
obligations under, this Agreement. This Agreement, the Plan, and the
consummation and performance by the Companies of the transactions contemplated
by this Agreement and the Plan have been duly authorized by all requisite
corporate action. Curative has duly executed and delivered this Agreement. This
Agreement constitutes the valid and binding obligation of Curative, enforceable
against it in accordance with its terms, subject to the effectiveness of the
Plan and except to the extent that the enforceability of this Agreement may
otherwise be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally, public policy and general equitable principles.

 

6.1.4                          Upon the effective date of the Plan (the
“Effective Date”), the authorized capital stock of Curative will conform to the
authorized capital stock set forth in the Disclosure Statement. Upon delivery of
the Purchaser Shares and payment therefor as contemplated hereunder, such
Purchaser Shares will be duly authorized, validly issued, fully paid and
nonassessable, and free and clear of all liens, preemptive rights, rights of
first refusal, subscription and similar rights (other than those arising under
the definitive documents relating to the Plan Support Agreement and the Plan
(the “Definitive Documents”)).

 

6.1.5                          Except for the capital stock of Curative or
options to purchase Common Stock to be issued under the Plan and set forth in
the Restructuring Terms, after giving effect to the transactions contemplated by
the Plan there will be no

 

4

--------------------------------------------------------------------------------


 

outstanding or authorized options, warrants, rights, calls, convertible
instruments, phantom stock, stock appreciation or similar rights or other
agreements or subscriptions or preemptive rights to which any of the Companies
is a party or which is binding upon any of the Companies providing for the
issuance, disposition or acquisition of any of its capital stock or any other
debt or equity security, or voting rights, rights of first refusal,
subscription, stock restriction or similar rights (other than those arising
under the Definitive Documents).

 

6.1.6                          The execution, delivery and performance of this
Agreement and the Definitive Documents by Curative, and the consummation by
Curative of the transactions contemplated hereby and thereby have been or will
be as of the Effective Date, duly and validly authorized by all necessary
corporate action on the part of each of the Companies and all required approvals
of the bankruptcy court having jurisdiction over the Chapter 11 Cases (the
“Bankruptcy Court”).

 

6.1.7                          Except as set forth in the disclosure
schedule attached hereto (the “Disclosure Schedule”), the execution and delivery
of this Agreement by Curative does not, and upon the effectiveness of the Plan,
the consummation by the Companies of the transactions contemplated hereby will
not: (A) conflict with or violate the Certificate of Incorporation, bylaws or
other organizational documents of any of the Companies; (B) conflict with or
violate any law, order or agreement applicable to the Companies or by which any
property or asset of the Companies is bound or affected; or (C) result in any
breach of any contract, agreement, or instrument to which any of the Companies
is a party or by which any of the Companies or any property or asset of the
Companies is bound or affected, except, in the case of clauses (B) and (C), for
any such conflicts or, breaches that are not, individually or in the aggregate,
material to the Companies taken as a whole.

 

6.1.8                          Except as set forth in the Disclosure Schedule,
the Companies are not in conflict with, or in default or violation of, any law,
order, judgment or agreement applicable to the Companies or by which any
property or asset of the Companies is bound or affected, except for such other
conflicts, defaults, or violations that are not, individually or in the
aggregate, material to the Companies taken as a whole.

 

6.1.9                          No representation or warranty of Curative
contained in this Agreement, and no statement relating to the Companies
contained in any other document, certificate or other instrument delivered or to
be delivered by or on behalf of any of the Companies pursuant to this Agreement,
the Plan Support Agreement, the Restructuring Terms or the Plan contains any
untrue statement of a material fact or omits to state any material fact
necessary, in light of the circumstances under which it was made, in order to
make the statements herein or therein not misleading.

 

6.1.10                   Except as set forth in the Disclosure Schedule, as of
their respective dates, all Company Reports (as defined below) did not, and any
Company Reports filed

 

5

--------------------------------------------------------------------------------


 

with the Securities and Exchange Commission (the “SEC”) subsequent to the date
hereof will not, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which it was made,
not misleading.  “Company Reports” shall mean (A) Curative’s annual report on
Form 10-K for the year ended December 31, 2004, (B) Curative’s quarterly report
on Form 10-Q for the quarterly period ended March 31, 2005, (C) Curative’s
quarterly report on Form 10-Q for the quarterly period ended June 30, 2005,
(D) Curative’s quarterly report on Form 10-Q for the quarterly period ended
September 30, 2005 and (E) any current report on Form 8-K, quarterly report on
Form 10-Q or annual report on Form 10-K filed by Curative with the SEC
subsequent to the filing date of the report described in clause (D) above.

 

6.1.11                   Except as set forth in the Disclosure Schedule, there
is no litigation, proceeding or governmental investigation (collectively,
“Litigation”) to which any of the Companies is a party pending, or to the
knowledge of any of such Companies, threatened against any Company or any
properties or rights of any such Company, which could, individually or in the
aggregate (or when aggregated with Litigation of all the Companies), reasonably
be expected to have a materially adverse effect on such Company’s ability to
consummate the transactions contemplated by this Agreement or the Plan.

 

6.1.12                   Except as disclosed, reflected or reserved against in
the Company Reports filed as at the date hereof or disclosed with reasonable
specificity in any section of the Plan or Disclosure Schedule, there are no
liabilities of any of the Companies, other than liabilities incurred in the
ordinary course of business consistent with past practice since September 30,
2005 or which in the aggregate are not material to the business or condition of
the Companies.

 

6.1.13                   Except as set forth in the Disclosure Schedule and the
Company Reports filed as at the date hereof, since September 30, 2005, there has
been no material adverse change in the business, assets, financial condition or
results of operation of the Companies, taken as a whole.

 

6.2                            The Purchaser represents and warrants to Curative
as follows:

 

6.2.1                          the Purchaser is duly organized, validly
existing, and in good standing under the laws of its jurisdiction or state of
organization.

 

6.2.2                          the Purchaser has all requisite power and
authority to execute and deliver this Agreement, and all requisite power,
authority and financial ability to perform its obligations hereunder, and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by the Purchaser, and the consummation by the Purchaser of the
transactions contemplated hereby, have been duly authorized by all requisite
corporate action of the Purchaser. The Purchaser has duly executed and delivered
this Agreement. This Agreement is valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except that the

 

6

--------------------------------------------------------------------------------


 

enforceability of this Agreement may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally, public policy and
general equitable principles.

 

6.2.3                          The execution and delivery of this Agreement by
the Purchaser does not, and the consummation by the Purchaser of the
transactions contemplated hereby will not, (A) conflict with or violate the
applicable organizational documents of the Purchaser; (B) conflict with or
violate any law, order or agreement applicable to the Purchaser; or (C) result
in a breach of any contract, agreement or instrument by which the Purchaser is
bound, except in the case of clauses (B) and (C) for any such conflicts,
violations or breaches that are not, individually or in the aggregate, material
to the Purchaser.

 

6.2.4                          The Purchaser is an “accredited investor” within
the meaning of Regulation D promulgated by the SEC under the Securities Act of
1933, as amended.

 

6.2.5                          The Purchaser is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in shares representing an investment decision like that involved in
the purchase of the New CURE Stock, including investments in securities issued
by Curative and comparable entities, and has had the opportunity to request,
receive, review and consider all information it deems relevant in making an
informed decision to purchase the New CURE Stock.

 

6.2.6                          The Purchaser is acquiring the New CURE Stock in
the ordinary course of its business and for its own account for investment only
and with no present intention of distributing any of such New CURE Stock or any
arrangement or understanding with any other persons regarding the distribution
of such New CURE Stock.

 

6.2.7                          The Purchaser will not, directly or indirectly,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) any of the New CURE
Stock except in compliance with the Securities Act and the rules and regulations
promulgated thereunder and any applicable state securities laws.

 

6.2.8                          The Purchaser understands that the New CURE Stock
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act and state securities laws and
that Curative is relying, in part, upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the New CURE Stock.

 

6.2.9                          The Purchaser understands that, until such time
as a registration statement has been declared effective or the New CURE Stock
may be sold pursuant to Rule 144 under the Securities Act without any
restriction as to the number of

 

7

--------------------------------------------------------------------------------


 

securities as of a particular date that can then be immediately sold, the New
CURE Stock will bear a restrictive legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW.
THE HOLDER HEREOF, BY PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE
ISSUER THAT THIS SECURITY MAY NOT BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT DECLARED EFFECTIVE UNDER
THE ACT OR PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
ACT, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.

 

6.2.10                   The Purchaser hereby acknowledges that the sale by
Curative to the Purchaser of the Purchaser Shares pursuant to this Agreement is
not registered under the Securities Act and agrees that, except as set forth in
the Registration Rights Agreement (as defined in the Plan), Curative is under no
obligation to register a resale of the Purchaser Shares by the Purchaser.

 

6.2.11                   As at the date hereof, the Purchaser does not own more
than five percent (5%) of the outstanding common stock of Curative.

 

7                               Pre-Closing Covenant; Exculpation; Fiduciary
Duty

 

7.1                            Prior to the Closing, Curative shall not make any
material change in its business or capital structure other than as described in
the Plan or as incidental to the Chapter 11 Cases (including as may be approved
under section 363 or 365 of the Bankruptcy Code).

 

7.2                            Curative agrees that it will use its reasonable
best efforts to include the Purchaser in the relevant release, and exculpation
of liability provisions set forth in the Plan.

 

7.3                            The Parties acknowledge that nothing in this
Agreement (including this Section 7) shall require the Companies or any
directors or officers of the Companies (in such person’s capacity as a director
or officer of Curative) to take any action, or to refrain from taking any
action, to the extent required to comply with its or their fiduciary obligations
under applicable law.  Nothing herein will limit or affect or give rise to any
liability, to the extent required for the discharge of the fiduciary obligations
described in this subsection 7.3.

 

8                               Certain Notices; Certain Information

 

8.1                            Curative hereby covenants that it will promptly
deliver to the Purchaser, and the Purchaser hereby covenants that it will
promptly deliver to it, written notice of any matter, event or development that
would (A) render any representation or warranty made by them herein inaccurate
or incomplete in any respect or (B) constitute or result in a breach by them of,
or a failure by them to comply with, any covenant herein.

 

8

--------------------------------------------------------------------------------


 

8.2                            Curative shall furnish the Purchaser with such
information regarding themselves and their subsidiaries as the Purchaser may
reasonably request.

 

9                               Conditions to Closing

 

9.1                            The obligation of the Purchaser to purchase the
Purchaser Shares shall be subject to the following conditions:

 

9.1.1                          the Purchaser’s obligations under the Plan
Support Agreement shall not have been terminated in accordance with its terms
and shall remain in full force and effect as of the Closing Date;

 

9.1.2                          the Plan, in a form consistent in all material
respects with the Restructuring Terms or in such other form as may be reasonably
satisfactory to the Purchaser, shall have been confirmed by the Bankruptcy
Court;

 

9.1.3                          the order of the Bankruptcy Court confirming the
Plan (the “Confirmation Order”) shall have been entered by the Bankruptcy Court,
shall be in form and substance reasonably satisfactory to the Purchaser and
shall be a final order and there shall be no stay or injunction pending with
respect thereto;

 

9.1.4                          the Plan shall be consummated on terms consistent
in all material respects with the Plan Support Agreement and the Restructuring
Terms or in such other form as may be reasonably satisfactory to the Purchaser;

 

9.1.5                          the representations and warranties of the
Companies contained herein that are qualified as to materiality shall be true
and correct in all respects on and as of the date hereof and the Closing Date,
with the same force and effect as though made on and as of such date, except to
the extent that any representation or warranty is made as of a specified date,
in which case such representation or warranty shall be true and correct as of
such specified date, and the representations and warranties that are not so
qualified shall be true and correct in all material respects on and as of the
date hereof and the Closing Date, with the same force and effect as though made
on and as of such date, except to the extent that any representation or warranty
is made as of a specified date, in which case such representation or warranty
shall be true and correct in all material respects as of such specified date,
and the Companies shall have performed or complied with, in all material
respects, their covenants required to be performed or complied with under this
Agreement and the Plan Support Agreement; and

 

9.1.6                          if applicable, any applicable waiting period
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended,
shall have expired or been terminated early.

 

9.2                            The obligation of Curative to issue and sell the
Purchaser Shares shall be subject to the following conditions:

 

9.2.1                          the Plan shall have been confirmed by the
Bankruptcy Court;

 

9

--------------------------------------------------------------------------------


 

9.2.2                          the Confirmation Order shall have been entered by
the Bankruptcy Court, and shall be a final order and there shall be no stay or
injunction pending with respect thereto;

 

9.2.3                          the representations and warranties of the
Purchaser contained herein that are qualified as to materiality shall be true
and correct in all respects on and as of the date hereof and the Closing Date,
with the same force and effect as though made on and as of such date, except to
the extent that any representation or warranty is made as of a specified date,
in which case such representation or warranty shall be true and correct as of
such specified date, and the representations and warranties that are not so
qualified shall be true and correct in all material respects on and as of the
date hereof and the Closing Date, with the same force and effect as though made
on and as of such date, except to the extent that any representation or warranty
is made as of a specified date, in which case such representation or warranty
shall be true and correct in all material respects as of such specified date,
and the Purchaser shall have performed or complied with, in all material
respects, its covenants required to be performed or complied with under this
Agreement and the Plan Support Agreement;

 

9.2.4                          at Closing, each Purchaser shall be a holder of
Senior Notes and shall exchange such notes for the consideration provided in
accordance with the Plan; and

 

9.2.5                          if applicable, any applicable waiting period
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended,
shall have expired or been terminated early.

 

10                        Termination by Purchaser

 

10.1                     The Purchaser shall be entitled to terminate its
obligations under this Agreement by giving written notice thereof to Curative
and its legal counsel in the event that (i) Curative materially breaches this
Agreement or the Plan Support Agreement, (ii) satisfaction of the conditions set
forth in Section 9.1 becomes impossible, or (iii) the Plan shall not have become
effective prior to the last date provided therefor in the Plan Support
Agreement, and such date shall not have been extended in accordance with the
Plan Support Agreement or otherwise in a writing signed by the Purchaser.

 

10.2                     Each of the events set forth in subsection 10.1 above
may be waived by the written agreement of the Purchaser, in its sole and
absolute discretion.

 

10.3                     If any event specified in subsection 10.1 above occurs
and written notice is provided as specified therein, this Agreement shall
terminate and, except for the rights of the Parties under Section 22 hereof
which shall survive such termination, no Party shall have any continuing
liability or obligation under this Agreement to pay any other Party; provided,
however, the Parties shall have the rights and remedies specified under
Section 17 hereof, and no such termination shall relieve any Party from
liability for breach or non-performance of their respective obligations
hereunder prior to the date of such termination.

 

10

--------------------------------------------------------------------------------


 

11                        Inclusion in Disclosure Statement; Disclaimer

 

The Parties acknowledge and Curative agrees that a form of this Agreement,
including the Disclosure Schedule (with the name and holdings information of the
Purchasers redacted), will be included in the Disclosure Statement or as part of
the Plan Supplement that will be distributed to creditors of and interest
holders in the Companies in the manner required by the Bankruptcy Code and will
be filed by Curative as an exhibit to a Form 8-K on the date on which the
Disclosure Statement is made available to creditors of the Companies.

 

NOTHING CONTAINED IN THIS AGREEMENT SHALL BE DEEMED TO BE A TENDER OFFER FOR ANY
SECURITIES, A SOLICITATION OF PROXIES OR A SOLICITATION OF OFFER TO SELL OR
EXCHANGE SECURITIES TO ANY PERSON OTHER THAN THE PURCHASER.

 

12                        Amendments

 

This Agreement may not be modified, amended or supplemented except in a writing
signed by each of the Parties.

 

13                        GOVERNING LAW; JURISDICTION

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW
PROVISIONS WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION. BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT EACH OF THE
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ANY LEGAL ACTION,
SUIT OR PROCEEDING AGAINST IT WITH RESPECT TO ANY MATTER UNDER OR ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT RENDERED IN ANY SUCH ACTION, SUIT OR PROCEEDING, MAY BE BROUGHT IN ANY
FEDERAL OR STATE COURT IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY IRREVOCABLY
ACCEPTS AND SUBMITS ITSELF TO THE NONEXCLUSIVE JURISDICTION OF EACH SUCH COURT,
GENERALLY AND UNCONDITIONALLY, WITH RESPECT TO ANY SUCH ACTION, SUIT OR
PROCEEDING. NOTWITHSTANDING THE FOREGOING CONSENT TO JURISDICTION, UPON THE
COMMENCEMENT OF THE CHAPTER 11 CASES, EACH OF THE PARTIES AGREES THAT THE
BANKRUPTCY COURT SHALL HAVE EXCLUSIVE JURISDICTION WITH RESPECT TO ANY MATTER
UNDER OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

 

14                        Specific Performance

 

It is understood and agreed by Curative and the Purchaser that money damages
would not be a sufficient remedy for any breach of this Agreement by any Party
and each non-breaching Party shall be entitled to specific performance and
injunctive or other equitable relief as a remedy of any such breach, including,
without limitation, an order of the Bankruptcy Court requiring any Party to
comply promptly with any of its obligations hereunder.

 

11

--------------------------------------------------------------------------------


 

15                        Headings

 

The headings of the Sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof.

 

16                        Successors and Assigns

 

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors, assigns, heirs, executors, administrators and
representatives. The invalidity or unenforceability at any time of any provision
hereof shall not affect or diminish in any way the continuing validity and
enforceability of the remaining provisions hereof.

 

17                        Indemnification; Limitation on Liability

 

17.1                     Subject to Section 17.3 hereof, Curative agrees to
indemnify and hold harmless the Purchaser against all damages, losses,
liabilities, claims, costs and expenses (including reasonable attorneys’ fees
and disbursements and including in respect of any claim brought by a third party
or governmental agency) arising out of or based upon a breach by Curative of any
of its representations or warranties contained herein or a failure by Curative
to fulfill any of its covenants or other obligations contained herein (other
than, in all cases, as may be caused by or attributable to the gross negligence
or willful misconduct of the Purchaser).

 

17.2                     Subject to Section 17.3 hereof and in addition to (but
not duplication of) the indemnification provided in Section 17.1, Curative
agrees to reimburse the Purchaser for its reasonable out of pocket expenses
(including the Purchaser’s allocable portion of the reasonable fees and
disbursements of the Subscription Holders’ Counsel) which it may incur by reason
of or arising out of the defense of any claim brought by a third party or
governmental agency arising out of the Purchaser’s execution, delivery or
performance of this Agreement (other than, in all cases, as may be caused by or
attributable to the gross negligence or willful misconduct of the Purchaser). 
As used in this Section 17.2, “Subscription Holders’ Counsel” shall mean one
firm of attorneys selected to represent all Subscription Holders in connection
with any claim that is subject to reimbursement pursuant to this Section 17.2 or
other Election and Subscription Agreements.

 

17.3                     THE PURCHASER ACKNOWLEDGES AND AGREES THAT CURATIVE’S
AGGREGATE LIABILITY TO THE PURCHASER RELATING TO OR ARISING OUT OF THIS
AGREEMENT, PURSUANT TO THIS SECTION 17 OR OTHERWISE, SHALL IN NO EVENT EXCEED
THE AGGREGATE PURCHASE PRICE AGREED TO BE PAID BY PURCHASER FOR THE PURCHASER
SHARES HEREUNDER PROVIDED THAT THIS LIMITATION SHALL NOT APPLY TO ANY LIABILITY
THAT MAY BE CAUSED BY OR ATTRIBUTABLE TO THE GROSS NEGLIGENCE WILLFUL MISCONDUCT
OF CURATIVE.

 

12

--------------------------------------------------------------------------------


 

18                        No Third-Party Beneficiaries

 

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other person or entity shall be a third party beneficiary
hereof.

 

19                        Prior Negotiations; Entire Agreement

 

This Agreement constitutes the entire agreement of the Parties and supersedes
all prior negotiations with respect to the subject matter hereof, except that
the Parties acknowledge that any confidentiality agreements heretofore executed
among the Parties and the Plan Support Agreement shall continue in full force
and effect in accordance with their respective terms.

 

20                        Counterparts; Facsimile Signatures

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
agreement.  In the event that any signature is delivered by facsimile or other
electronic transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronically
transmitted signature page were an original thereof.

 

21                        Notices

 

All notices and other communications under this Agreement shall be in writing,
sent contemporaneously to all of the Parties, and deemed given when delivered by
hand or by facsimile or by other electronic transmission during standard
business hours (from 8:00 a.m. to 6:00 p.m.) at the place of receipt at the
addresses and facsimile numbers set forth below, with a copy to each person
identified thereon.

 

If to Curative:

 

Curative Health Services, Inc.                             
Executive Tower
61 Spit Brook Road            
Nashua, New Hampshire 03060
Attn:                        Paul F. McConnell

                                                    Kimberlee Seah, Esq.

Telephone:

 

(603) 821-8001

Fax:

 

(603) 888-3653

 

With a copy to:

 

Linklaters
1345 Avenue of the Americas
New York, New York 10105
Attn:                        Martin N. Flics
                                                    Brian E. Greer

Telephone:

 

(212) 903-9000

Fax:

 

(212) 903-9100

 

13

--------------------------------------------------------------------------------


 

If to the Purchaser:

 

[                               ]
Phone: 
Fax: 
Attention:

 

With a copy to:

 

[                               ]
Phone: 
Fax: 
Attention:

 

22                        Survival

 

Notwithstanding the termination of this Agreement pursuant to Section 10, the
agreements and obligations of the Parties in Sections 13, 16, 17, 18, 19 and 22
shall survive such termination and shall continue in full force and effect for
the benefit of the Parties in accordance with the terms hereof.

 

*****

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Election and Subscription
Agreement to be executed as of the date first written above.

 

 

CURATIVE HEALTH SERVICES, INC.

 

 

 

By:

 

 

 

 

Name:

Paul F. McConnell

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

[PURCHASER]

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Face Amount of Senior Notes held: $

 

Basic Subscription:

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[TO BE INSERTED INTO LETTERHEAD OF TRANSFEROR]

 

                                                 , 2006

 

                                                   (the “Transferee”)

 

Re: Transfer Notice

 

Ladies and Gentlemen:

 

This notice (this “Notice”) is in reference to Section 1.2 of that certain
Election and Subscription Agreement (the “Subscription Agreement”) entered into
as of February 3, 2005, among Curative Health Services, Inc. (the “Company” or
“Curative”) and [                        ] (the “Transferee”).  All capitalized
terms used but not defined herein have the meanings given to them in the
Subscription Agreement.

 

As of                                , 2006, we, the undersigned have agreed to
Transfer the following principal amount of Senior Notes to the countersigning
party, as Transferee:

 

Issuance

 

Issue Amount

 

Maturity

 

Principal Amount
Transferred

 

10.75% Senior Notes

 

$

185 million

 

2011

 

$

 

 

 

By your countersignature in the space provided below, you, as Transferee,
represent and warrant that you have received the Subscription Agreement
(attached as Annex A).

 

The Transferee represents and warrants that it is an “accredited investor”
within the meaning of Regulation D promulgated by the SEC under the Securities
Act of 1933, as amended.

 

The Transferee further represents and warrants that:

 

1.              The Transferee is knowledgeable, sophisticated and experienced
in making, and is qualified to make, decisions with respect to investments in
shares representing an investment decision like that involved in the purchase of
New CURE Stock, including investments in securities issued by Curative and
comparable entities, and the undersigned has received, reviewed and considered
all information it deems relevant in making an informed decision to purchase New
CURE Stock;

 

2.              The Transferee’s receipt of New CURE Stock in respect of such
Senior Note Claims will be in the ordinary course of its business and for its
own account

 

16

--------------------------------------------------------------------------------


 

for investment only and with no present intention of distributing any of such
New CURE Stock or any arrangement or understanding with any other persons
regarding the distribution of such New CURE Stock;

 

3.              The Transferee will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the New CURE Stock except in
compliance with the Securities Act and the rules and regulations promulgated
thereunder and any applicable state securities laws;

 

4.              The Transferee understands that the New CURE Stock will be
distributed to it in reliance upon specific exemptions from the registration
requirements of the Securities Act and state securities laws and that Curative
is relying, in part, upon the truth and accuracy of, and the undersigned’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the undersigned set forth herein to determine the
availability of such exemptions and the eligibility of such holder to receive
New CURE Stock;

 

5.              The Transferee hereby acknowledges that the transfer of the New
CURE Stock in satisfaction of its Senior Note Claim to the undersigned will not
be registered under the Securities Act and agrees that, except as may be set
forth in the Registration Rights Agreement (as described more fully in
Section 10.7(c) of the Plan), Curative is under no obligation to register any
resale of the New CURE Stock by the undersigned.

 

The Transferee acknowledges that (A) such transferred Senior Note Claims
represent only the right to receive New CURE Stock and cash pursuant to the Plan
(as if the Transferee had elected such treatment in respect of such Senior Note
Claims to the fullest extent possible pursuant to the Plan), (B) it waives any
and all rights, and agrees not to claim any right, to receive any other
treatment in respect of such Senior Note Claims other than that described in
(A) above, and (C) that the Transferee agrees to be bound by the restrictions on
Transfer included in subsection 1.2 of the Subscription Agreement; provided
that, if the Transferee ceases to be bound by the Plan Support Agreement (in
accordance with its terms), the Transferee will no longer be bound by clauses
(A), (B) and (C) above.

 

This Notice may be executed in one or more counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same Notice.

 

Delivery of an executed signature page of this Notice by facsimile shall be
effective as delivery of a manually executed signature page of this Notice. 
Upon receipt of your countersignature to this Notice, which is a precondition to
any Transfer of the Senior Note Claims described above, this Notice shall be
provided to Curative Health Services, Inc.

 

Upon execution of the Notice, the Transferee will provide notice to The Altman
Group, Inc., the Senior Notes Balloting Agent (“Altman”) by fax at (212)
681-1383 Attn: Herb Slatin and to provide notice to Curative by fax at
[           ].

 

The Transferee agrees to provide any information related to the Senior Notes as
may be requested by Altman, Curative or the bankruptcy court.

 

17

--------------------------------------------------------------------------------


 

The Transferee acknowledges and agrees that Curative shall be entitled to rely
on the representations and warranties contained herein as if Curative were party
hereto.

 

 

Very truly yours,

 

 

[INSERT NAME OF TRANSFEROR]

 

 

Account Number

 

Name of Holder

 

 

 

 

 

 

 

 

[INSERT NAME OF TRANSFEREE]

 

18

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF SUBSCRIPTION AGREEMENT

 

19

--------------------------------------------------------------------------------